

114 HR 5880 IH: To amend title II of the Social Security Act to prohibit inclusion of Social Security account numbers on Medicare cards, and for other purposes.
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5880IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Richmond introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to prohibit inclusion of Social Security account
			 numbers on Medicare cards, and for other purposes.
	
		1.Prohibition of inclusion of Social Security account numbers on Medicare cards
 (a)In generalSection 205(c)(2)(C) of the Social Security Act (42 U.S.C. 405(c)(2)(C)) is amended by adding at the end the following new clause:
				
 (xiv)The Secretary of Health and Human Services, in consultation with the Commissioner of Social Security, shall establish cost-effective procedures to ensure that a Social Security account number (or derivative thereof) is not displayed, coded, or embedded on the Medicare card issued to an individual who is entitled to benefits under part A of title XVIII or enrolled under part B of title XVIII and that any other identifier displayed on such card is not identifiable as a Social Security account number (or derivative thereof)..
 (b)ImplementationIn implementing clause (xiv) of section 205(c)(2)(C) of the Social Security Act (42 U.S.C. 405(c)(2)(C)), as added by subsection (a), the Secretary of Health and Human Services shall do the following:
 (1)In generalEstablish a cost-effective process that involves the least amount of disruption to, as well as necessary assistance for, Medicare beneficiaries and health care providers, such as a process that provides such beneficiaries with access to assistance through a toll-free telephone number and provides outreach to providers.
 (2)Consideration of medicare beneficiary identifiedConsider implementing a process, similar to the process involving Railroad Retirement Board beneficiaries, under which a Medicare beneficiary identifier which is not a Social Security account number (or derivative thereof) is used external to the Department of Health and Human Services and is convertible over to a Social Security account number (or derivative thereof) for use internal to such Department and the Social Security Administration.
				(c)Effective date
 (1)In generalClause (xiv) of section 205(c)(2)(C) of the Social Security Act (42 U.S.C. 405(c)(2)(C)), as added by subsection (a), shall apply with respect to Medicare cards issued on and after an effective date specified by the Secretary of Health and Human Services, but in no case shall such effective date be later than January 1, 2017.
 (2)ReissuanceThe Secretary shall provide for the reissuance of Medicare cards that comply with the requirements of such clause not later than January 1, 2018.
				